UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4254



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL SHANE SATTERFIELD, a/k/a Michael Shane
Gillispie,

                                              Defendant - Appellant.



         On Remand from the United States Supreme Court.
                       (S. Ct. No. 04-8542)


Submitted:   October 31, 2005          Decided:     February 28, 2006


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Angela H.
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Shane Satterfield pled guilty to three counts of

bank robbery and was sentenced as a career offender to a term of

160 months imprisonment. U.S. Sentencing Guidelines Manual § 4B1.1

(2003).    We affirmed his sentence and denied rehearing.         United

States v. Satterfield, No. 04-4254, 2004 WL 2491574 (4th Cir.

November 5, 2004) (unpublished).        The Supreme Court subsequently

granted Satterfield’s petition for certiorari, vacated this court’s

judgment, and remanded his case for further proceedings in light of

United States v. Booker, 125 S. Ct. 738 (2005).

           Satterfield was sentenced before the decisions in Booker

and its predecessor, Blakely v. Washington, 542 U.S. 296 (2004),

and he did not raise objections to his sentence based on the

mandatory nature of the sentencing guidelines or the district

court’s application of sentencing enhancements based on judicial

fact finding rather than facts he admitted.       Therefore, we review

his sentence for plain error.        United States v. Hughes, 401 F.3d

540, 546-60 (4th Cir. 2005).         Satterfield now contends that the

district   court   plainly   erred    under   Booker   in   applying   the

guidelines as mandatory.     Our review of the record discloses that

the district court gave no indication that it would impose a lower

sentence   under   an   advisory     guideline   system.      Therefore,

Satterfield cannot show actual prejudice, and resentencing is not




                                   - 2 -
authorized on this ground.     United States v. White, 405 F.3d 208,

223-24 (4th Cir. 2005).

          Accordingly,    we   affirm    the   sentence   imposed    by   the

district court.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                 - 3 -